Citation Nr: 1215657	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  05-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a genitourinary or prostate disorder, including enuresis, benign prostatic hypertrophy, nocturia, and urinary incontinence.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to March 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In March 2007, the Board reopened the Veteran's previously denied claim of entitlement to service connection for enuresis, and then remanded this claim to the RO via the Appeals Management Center (AMC) for further development before readjudicating this claim on its underlying merits.  The Board also remanded the remaining claims for an initial compensable rating for pseudofolliculitis barbae, for service connection for a psychiatric disorder, including depressive disorder, an adjustment reaction, and mixed emotional features, and for service connection for residuals of an excised lipoma of the right shoulder.  The Board again remanded these claims in December 2008 for compliance with the prior remand directives, include obtaining the Veteran's Social Security Administration (SSA) records.

In a December 2010 decision since issued, the Board denied the claim for service connection for residuals of an excised lipoma of the right shoulder.  However, the Board again remanded the remaining claims for service connection for a urinary or prostate disability, including enuresis, benign prostatic hypertrophy, nocturia, and urinary incontinence, for an acquired psychiatric disorder, including depressive disorder, an adjustment reaction, and mixed emotional features, and for an initial compensable rating for the already service-connected pseudofolliculitis barbae.

The Board subsequently, however, in a September 2011 decision, denied the claims for service connection for an acquired psychiatric disorder and for an initial, compensable, rating for the psuedofolliculitis barbae.  Whereas the Board, instead, remanded this remaining claim for service connection for a genitourinary or prostate disability, including enuresis, benign prostatic hypertrophy, nocturia, and urinary incontinence, for further development and consideration.

Regrettably, though, since there was not the required compliance with the remand directives, the Board must again remand this remaining claim to the RO via the AMC.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA, as a matter of law, a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance). 


REMAND

As the Board recounted when previously remanding this claim in September 2011, the Veteran's military enlistment examination records do not reflect any evidence of a pre-existing genitourinary problem.  However, during his relatively brief military service, less than 3 months, his problems with bladder control were reported and enuresis was given as a consequent diagnosis.  His post-service clinical records show treatment for genitourinary problems, including urinary frequency, nocturia, incontinence, and benign prostatic hypertrophy.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In the recent past, the provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence (CUE) showed that an injury or a disease existed prior to service in order to rebut this presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Pursuant to these developments, to now rebut the presumption of soundness at service entry, there must be CUE showing the disorder pre-existed service and CUE that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service, beyond its natural progression, before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

In the Board's prior December 2010 remand, a VA compensation examination was requested for a medical opinion concerning whether the Veteran had a pre-existing genitourinary or prostate disability.  And while the standards announced in VAOGPREC 3-2003 were addressed in the body of the remand, the remand itself inadvertently did not specify that the VA examiner should apply the two-pronged rebuttal standard requiring CUE of both pre-existence and of no in-service aggravation.  In essence, then, the examiner was not requested to determine whether there was CUE showing the disorder(s) preexisted service and CUE that the disorder(s) was not aggravated by service. 

In the report of this consequent January 2011 VA examination, the examiner opined that the Veteran's active duty service did not aggravate his urinary symptoms and did not cause any urological problems beyond natural progression.  His symptoms of frequency and urgency incontinence would have occurred as a natural progression, according to this examiner.  In light of this VA examiner's response, and to avoid the potential application of an improper standard according to the law, the Board believed that further supplemental comment was needed applying the correct aggravation standard since CUE is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).


The Board accordingly again remanded this claim in September 2011 for this additional development and consideration.

To ensure the examiner addressed all of the points that needed addressing, and under the correct legal standards, the Board wrote the following in its remand directives:

1.  If possible, have the VA genitourinary examiner that recently evaluated the Veteran in January 2011 submit an addendum statement specifically indicating whether there is clear and unmistakable evidence the claimed disabilities (urinary or prostate disability involving enuresis, benign prostatic hypertrophy, nocturia, and urinary incontinence) existed prior to the Veteran's period of active military from December 1975 to March 1976.  If they did, then this examiner must then also indicate whether there is clear and unmistakable evidence these disabilities were not aggravated during or by the Veteran's military service beyond their natural progression.

"Clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

If both prongs of this rebuttable standard are not satisfied by the required finding of clear and unmistakable evidence, then the claim has to be considered instead on the premise these claimed conditions were incurred in service, so not pre-existing, i.e., based on the notion they initially manifested during the Veteran's military service or are related to his service.  So in this eventuality, a medical nexus opinion also would be needed concerning this other possibility.



The VA compensation examiner that had performed the January 2011 VA examination, and who previously had commented on his findings, provided this additional requested comment in December 2011 as an ADDENDUM to that earlier evaluation.  He wrote:

After reviewing [the Veteran's] VA records and my statement, I do not belief [sic] there is clear and unmistakable evidence that his claimed disabilities of a urinary or prostate disability including enuresis, benign prostatic hypertrophy, nocturia, and urinary incontinence existed prior to his period of active military duty from December 1975 to March 1976, and further there is no clear and unmistakable evidence that these disabilities were not aggravated by his military service.

But the Board's prior remand directed that, if, as ended up happening, this examiner could not make the two-pronged finding of clear and unmistakable evidence showing both that the Veteran's genitourinary or prostate disorder pre-existed his military service and was not aggravated during or by his service, then this examiner resultantly would need to also provide his medical nexus opinion regarding the alternative remaining possibility of whether these disabilities instead were incurred in service, that is, to address whether they initially manifested during the Veteran's service (i.e., incepted in service) or are related to his service.  This additional medical opinion was not provided, however, and as explained is needed to fairly decide this claim.

There consequently has not been compliance with this additional, supplementary, remand directive.  Some cases, other than Stegall, discuss the notion of "substantial" versus "exact" compliance with remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, though, this additional opinion is essential to deciding this claim.


Accordingly, this claim again is REMANDED for the following additional development and consideration:

1.  If possible, have the VA genitourinary examiner that evaluated the Veteran in January 2011, and who submitted the additionally requested comment in December 2011, submit another ADDENDUM medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's genitourinary or prostate disorder was incurred in service or is otherwise related to his service.  [To reiterate, the Board indicated in its prior September 2011 remand that a medical opinion concerning this additional possibility would be required in the event this examiner determined there was not the required clear and unmistakable evidence this claimed disability pre-existed the Veteran's service and not clear and unmistakable evidence it was not aggravated during or by his service - which is required to rebut the presumption of soundness when he entered service.  And since this examiner indicated in his December 2011 ADDENDUM that this two-pronged test of clear and unmistakable evidence was not satisfied, he also needs to resultantly comment on the likelihood of this other possibility, i.e., direct incurrence of this disability in service.  Hence, only comment concerning this remaining possibility is still needed.]

If, for whatever reason, this same examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified to make this remaining determination.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion.

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

